Citation Nr: 0033693	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for a left eye injury.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active duty from August 1946 to February 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied claims 
by the veteran seeking entitlement to service connection for 
heart disease and for a left eye injury.  


REMAND

The veteran is claiming in this case that he is entitled to 
service connection for heart disease and for residuals of a 
left eye injury.  In a letter dated in May 1997, the veteran 
stated that he had his left eye removed in 1988 following 
being hit in the eye by an object in service.  He added that 
he was treated in September 1946 at the 10th U.S. hospital 
for no less than 3 months while a member of the "PS AUS," 
and that his left eye had since been removed.  Also of record 
is a NA [National Archives and Records Administration] Form 
13055 which indicates that the veteran reported that he lost 
the sight in his left eye in 1947 while assigned to the 597th 
Ord. Hq. Automotive Maintenance Co., Old Service Center, in 
Grace Park, Manila.  He added that he was treated at the 10th 
General Hospital U.S. Army, located at Ft. William McKinley, 
Rizal, Philippines.  

The veteran indicated as part of a VA Form 21-526, Veteran's 
Application for Compensation or Pension, dated in June 1989, 
that he had been treated on September 12, 1988, at the 
Veterans Memorial Hospital, located in Quezan City, 
Philippines.  He also provided the name of a potential lay 
witness who essentially knew facts concerning his left eye 
injury.  Review of the record does not reveal that VA has 
attempted to contact this potential witness in order to seek 
additional development of the veteran's claim.  

Of record a VA hospital summary dated in September 1988 which 
shows that the veteran had been admitted for one week.  
Corneal ulcer with perforation of the left eye, post-
endophthalmitis was diagnosed.  The summary also noted that 
the veteran had reported left eye blurred vision about one 
year prior to his admission and that at that time cataract 
surgery was suggested.  The veteran was noted to have been 
worked-up for surgery to be performed one month prior to 
admission, but that 2 weeks before the scheduled admission, a 
foreign body accidentally hit his left eye.  A diagnosis of 
endophthalmitis was reportedly made in August 1988.  The 
summary further noted that left eye enucleation surgery was 
performed in the course of the September 1988 admission.  It 
is noted that the VA hospital summary does not make mention 
of any contentions presented by the veteran to the effect 
that his left eye problems stemmed from his period of 
service.  

A response from NA dated in February 1990 shows that clinical 
records could not be reconstructed.  It was also noted that 
this was a "[f]ire related service" case.  

In July 1997, the RO informed the veteran that he should 
submit all available medical records pertaining to treatment 
afforded him for his heart disease and left eye condition 
since February 1949.  The veteran was also provided release 
of information forms so that such named records could be 
released to the custody of the VA.  The veteran submitted a 
VA Form 21-4142(JF), authorization and Consent to release 
Information to VA, in August 1997, which named dates and 
places where he asserted that he had been treated for his 
claimed disabilities both during and following his service 
separation.  He listed the 10th U.S. Army Gen. Hosp. at Ft. 
McKinley, Rizal (1946 - heart disease and left eye); Camp 
Crame Hospital in "Q.C." (1981 - left eye); Veterans 
Memorial Medical Center (VVMC), Diliman, Q.C. (1988 & 1989 - 
left eye operation and heart disease); Suther Solono 
Hospital, California, c/o Dr. Matsuhdan Bordi (June 10, 1996 
- heart disease); and Dr. Carlson - California (1994 to 
1996).  

The RO, in October 1997, sought to obtain records from Camp 
Crame Hospital in Quezon City.  The letter stated that the 
veteran claimed to have been treated for a left eye condition 
there in 1981.  In a letter to the veteran in October 1997 
the RO informed him that the medical director at Camp Crame 
had not responded to a request for information and that, 
essentially, the veteran should seek to obtain these records.  
The RO also asked the veteran to supply the complete address 
of Suther Solano Hospital and Dr. Carlson, after which an 
attempt would be made to obtain these records by the RO.  

Correspondence received from the National Personnel Records 
Center [NPRC] in both January and May 1998 indicated that in 
order to search for "alternative records" the veteran would 
need to provide a more approximate date of treatment in 1947.  
A letter sent to the veteran from the RO in May 1998 
essentially informed the veteran of the need for him to 
submit more specific information in order for NRPC to further 
search for his service medical records.  In June 1998, the 
veteran provided another NA Form 13055 which noted 
essentially the same that he was treated for his left eye 
injury from September to November 1947 at the 10th U.S. Army 
General Hospital at Fort McKinley, Rizal, Philippines while 
with the 597th Ord. HAM Co. (PS) APO 331.  

A response dated in October 1998 from NPRC stated that a 
search for morning reports from the 597th Ord. Ham Co. from 
September to November 1947 had been conducted.  Two morning 
reports were submitted, which show that while the veteran's 
name was on them and that he had apparently been treated on 
October 11, 1947, no indication as to the veteran being 
afforded any type of medical treatment was documented 
therein.  The NPRC response also noted that sick reports from 
the 597th Ham Co. did not begin until December 1947.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board further notes that the RO's repeated attempts to 
obtain service medical records have thus far been 
unsuccessful.  The RO has attempted to secure these records 
through the NPRC on repeated occasions.  Unfortunately, 
without the service medical records, it is not possible to 
verify the veteran's allegations that he was treated for his 
claimed disorders.  As noted above, the record reveals that 
the veteran's records may be "[f]ire-related."  VA has a 
heightened duty to assist the veteran in developing his claim 
since the records have been lost or destroyed by fire.  Russo 
v. Brown, 9 Vet. App. 46, 50-51 (1996); Layno v. Brown, 6 
Vet. App.465, 469 (1994).  Due to the importance of such 
records in determining the final outcome of this decision, 
the Board finds that the RO's duty to assist in this case, 
warrants a remand to again, in compliance with the provisions 
of the Veterans Claims Assistance Act of 2000, attempt to 
locate the veteran's service medical records through 
alternate means. 

Finally, the Board points out that the veteran has not been 
afforded a VA compensation and pension examination.  The 
Board believes, accordingly, that the veteran should be 
afforded such an examination, to include an opinion regarding 
the etiology of any current heart disease and/or left eye 
injury residuals (removal), if shown on examination.  See 
38 C.F.R. § 3.326 (2000).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED the RO for the following actions:

1.  The RO should again contact the 
veteran to determine the names, 
addresses, and dates of treatments of any 
and all medical care providers who 
treated the veteran for either his 
claimed heart disease or left eye 
disorder, not already associated with the 
claims file.  After securing the 
necessary release, the RO should obtain 
these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran 
should be provided with information 
concerning the negative results and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (2000).

2.  The RO should conduct a final attempt 
to locate the veteran's service medical 
records.  The RO should again contact the 
NPRC, and if those records are again not 
obtained, written notification should be 
given concerning the negative results, 
and upon notification of negative 
results, the RO should exhaust all other 
avenues, including the Department of 
Defense records and any other records 
repository.  If alternative avenues fail 
to locate the service medical records, 
written notification should be given 
concerning the negative results.

3.  The RO should also attempt to obtain 
any available Surgeon General's Office 
(SGO) records for this veteran.  Again 
documentation as to the efforts 
undertaken, and the results should be 
associated with the claims folder.

4.  The RO should attempt to contact the 
person named by the veteran as a lay 
witness as part of his June 1989 VA Form 
21-526 in order to obtain any information 
he may have concerning the veteran's 
claimed left eye disorder.  

5.  Thereafter, the veteran should be 
scheduled for VA examinations by 
appropriate specialists to ascertain the 
nature and severity of his claimed heart 
disease and left eye disorder.  The 
report of the examinations should include 
a detailed account of all pathology and 
manifestations associated with any 
residuals of either or both claimed 
disabilities found to be present.  All 
indicated tests should be accomplished 
and all clinical findings and subjective 
complaints should be reported in detail.  
The claims folder should be provided to 
the examiners prior to the examinations.  
In conducting the examinations, the 
examiners should express opinions as to 
the extent of the veteran's physical 
complaints as they relate to the claimed 
conditions.  The examiners must be 
requested to review the available medical 
records and express opinions on the 
following questions:  (1)  the exact 
current diagnosis of any disability 
related to the claimed disorders; and (2)  
the degree of probability that any 
diagnosed disorder is proximately related 
to the veteran's period of active 
service.  The claims folder as well as a 
copy of this remand must be made 
available to and reviewed by the 
examiners prior to the examinations.  The 
examiners must provide full rationale for 
all opinions and conclusions reached.

6.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the report does not include fully 
detailed descriptions of pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  Pursuant to 38 C.F.R. § 4.2 
(2000) "if the [examination] report does 
not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  After the above development has been 
completed, the RO should again review the 
veteran's claims on the merits.  If 
either determination remains adverse to 
the veteran, he should be furnished a 
SSOC which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects the 
reasons and bases for the decision 
reached.  The veteran should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





